Appeal from an award of death benefits to a widow. The husband met his death while employed in a cemetery in connection with the digging of a grave and the burial of a body. He was struck by lightning. His employment exposed him to the hazard. (Matter of Katz v. Kadans & Co., 232 N. Y. 420; Matter of Christiansen v. Hill Reproduction Company, 262 App. Div. 379; Matter of Hughes v. St. Patrick’s Cathedral, 218 id. 796; affd., 245 N. Y. 201; Matter of Many v. Bradford, 266 id. 558.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Hefíernan, Schenek and Foster, JJ.